                                   Case 6:19-bk-02774-CCJ
                                            UNITED STATESDoc 3 Filed 04/25/19
                                                          BANKRUPTCY    COURTPage 1 of 10
                                                           MIDDLE DISTRICT OF FLORIDA
                                                               ORLANDO DIVISION
IN RE:

      Debtor(s) Rodney & Marjorie Hendricks                                                                            CASE NO.:


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                        ■    Included         Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
                                                                                                                            Included         Not included
  U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).
  Nonstandard provisions, set out in Section E.                                                                        ■    Included         Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION 5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION 5(j), OR TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION 5(k), THE AUTOMATIC STAY DOES NOT APPLY AND THE CREDITOR MAY TAKE
ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL


B.      MONTHLY PLAN PAYMENTS.
Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trustee for the period of 60
months. If the Trustee does not retain the full 10%, any portion not retained will be
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

                  1.                                          from
                         $3,450.00                            months                       1                 through   60       ;

                  2.                                          from
                         $0.00                                months                                         through            ;




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                       Page 1 of 8
                  Case 6:19-bk-02774-CCJ                 Doc 3    Filed 04/25/19       Page 2 of 10
C.      PROPOSED DISTRIBUTIONS.

              1.       ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee           $3,500.00      Total Paid Prepetition      $1,500.00           Balance Due      $2,000.00

MMM Fee              $0.00        Total Paid Prepetition       $0.00              Balance Due          $0.00

Estimated Monitoring Fee at                  $50.00        per Month.



Attorney's Fees Payable Through Plan at                       $156.79     Monthly (subject to adjustment).




     NONE      2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

               Last 4 Digits of Acct. No.   Creditor                          Total Claim Amount


                                                                                       $0.00       .


     NONE     3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

              Last 4 Digits of Acct. No.    Creditor                          Total Claim Amount


              1790                          Internal Revenue Service 4% Int          $6,523.20         .




               4.     TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.



                5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending. If Debtor's
payments under the Plan are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.




                                                                                                           Page 2 of 8
              Case 6:19-bk-02774-CCJ Doc 3 Filed 04/25/19 Page 3 of 10
NONE   (a)      Claims Secured by Debtor`s Principal Residence Which Debtor Intends to Retain -
       Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
       Plan. If the Plan provides for curing prepetition arrearages on a mortgage on Debtor's principal
       residence, Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
       monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
       payments, which may be adjusted up or down as provided for under the loan documents, are due
       beginning the first due date after the case is filed and continuing each month thereafter. The Trustee
       shall pay the postpetition mortgage payments for Debtor's principal residence on the following
       mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
       liability on these claims.
                Last Four Creditor              Collateral Address   Regular      Gap             Arrears
                Digits of                                            Monthly      Payment
                Acct. No.                                            Payment
           1.                                                        $0.00         $0.00           $0.00




NONE   (b)      Claims Secured by Other Real Property Which Debtor Intends to Retain - Mortgage
       Payments, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
       Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor will pay, in addition
       to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
       to the Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down as
       provided for under the loan documents, are due beginning the first due date after the case is filed and
       continuing each month thereafter. The Trustee shall pay the postpetition mortgage payments on the
       following mortgage claims: Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
       personal liability on these claims.
                Last Four Creditor             Collateral Address    Regular      Gap             Arrears
                Digits of                                            Monthly      Payment
                Acct. No.                                            Payment
          1.                                                         $0.00        $0.00            $0.00




NONE   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification. If
       Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
       Plan. Pending the resolution of a mortgage modification request, Debtor shall make the following
       adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
       monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
       fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead, income-
       producing property, 75% of the gross rental income generated from the property. Debtor will not
       receive a discharge of personal liability on these claims.
                Last Four      Creditor                      Collateral Address
                Digits of                                                                   Adequate Protection
                Acct. No.                                                                   Payment

          1.    2161           Planet Home Lending           755 Chudleigh Ave              $2,006.00
                                                             Malabar, Fl 32950




                                                                                               Page 3 of 8
              Case 6:19-bk-02774-CCJ Doc 3 Filed 04/25/19 Page 4 of 10
NONE   (d)     Claims Secured by Real Property or Personal Property to Which Section 506
       Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
       to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
       status or to value the collateral must be filed. The secured portion of the claim, estimated below,
       shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
       payments for escrowed property taxes or insurance.
               Last Four Creditor            Collateral              Claim Amount Value                 Payment               Interest
               Digits of                     Description /                                              Through Plan          Rate
               Acct. No.                     Address
          1.   1001      Capital One Auto    2014 Mercedes            $26,441.00       $16,925.00           $327.21           6.00%
                         Finance             CLA-250




NONE   (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
       Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessory,
       nonpurchase money security interest because it impairs an exemption or under § 506 to determine
       secured status and to strip a lien.
                    Last Four Digits of Creditor                                    Collateral Description / Address
                    Acct. No.

          1.



NONE   (f)     Claims Secured by Real Property and/or Personal Property to Which Section 506
       Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
       listed below were either: (1) incurred within 910 days before the petition date and secured by a
       purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
       incurred within one year of the petition date and secured by a purchase money security interest in
       any other thing of value. These claims will be paid in full under the Plan with interest at the rate
       stated below.
               Last Four Creditor             Collateral Description /         Claim Amount         Payment Through Interest
               Digits of                      Address                                               Plan            Rate
               Acct. No.
          1.   5342      Ally Financial       2017 Honda Ridgeline             $22,450.00            $507.00            6.00%




NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
       Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
       Plan with interest at the rate stated below.
                Last Four Creditor                 Collateral Description /    Claim Amount Payment Through              Interest
                Digits of                          Address                                  Plan                         Rate
                Acct. No.
          1.                                                                       $0.00            $0.00                0.00%




                                                                                                                Page 4 of 8
               Case 6:19-bk-02774-CCJ Doc 3 Filed 04/25/19 Page 5 of 10
NONE   (h)      Claims Secured by Personal Property - Maintaining Regular Payments and Curing
       Arrearage, if any, with All Payments in Plan. Debtor will not receive a discharge of personal
       liability on these claims.
                Last Four   Creditor               Collateral Description     Regular         Arrearage
                Digits of                                                     Contractual
                Acct. No.                                                     Payment
          1.                                                                   $0.00              $0.00




NONE   (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
       automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
       creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
       state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
                Last Four Digits of     Creditor                            Property/Collateral
                Acct. No.

          1.




NONE   (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
       collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
       as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
       this Plan.
               Last Four Digits of      Creditor                            Collateral/Property
               Acct. No.                                                    Description/Address

          1.




NONE   (k)     Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
       payments to the following secured creditors. The automatic stay is terminated in rem as to Debtor
       and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
       Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated. Debtor
       will not receive a discharge of personal liability on these claims.
                Last Four Digits of     Creditor                            Collateral/Property
                Acct. No.                                                   Description/Address

          1.




                                                                                                  Page 5 of 8
                6.      Case 6:19-bk-02774-CCJ
                        LEASES    / EXECUTORY CONTRACTS. Doc 3 Filed  As04/25/19     Page protection,
                                                                          and for adequate  6 of 10 the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 501(c), and no objection to the claim is pending. If
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
    NONE         (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
                 contracts and proposes the prompt cure of any prepetition arrearage as follows. If the claim of the
                 lessor/creditor is not paid in full through the Plan, under 11 U.S.C. § 1328(a)(1), Debtor will not
                 receive a discharge of personal liability on these claims.
                          Last Four    Creditor/Lessor                 Description of Leased       Regular           Arrearage and
                          Digits of                                    Property                    Contractual       Proposed Cure
                          Acct. No.                                                                Payment
                     1.                                                                            $0.00             $0.00




    NONE         (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                 automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay is
                 terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                 and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
                 state law contract rights. Debtor will not receive a discharge of personal liability on these claims.
                           Last Four Digits of Acct.     Creditor/Lessor                       Property/Collateral
                           No.

                     1.




    NONE
                 (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                 Property. Debtor rejects the following leases/executory contracts and will surrender the following
                 leased real or personal property. The automatic stay is terminated in rem as to Debtor and in rem
                 and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.
                            Last Four Digits of Acct.    Creditor/Lessor                       Property/Collateral to be Surrendered
                            No.
                     1.




7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00                         .


                                                                                                                 Page 6 of 8
D.     GENERAL PLAN   CasePROVISIONS:
                             6:19-bk-02774-CCJ Doc 3 Filed 04/25/19 Page 7 of 10
       1.      Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
       claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by an Order of the Bankruptcy Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

              (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
           Court orders otherwise, or

       ■      (b) shall vest in Debtor upon confirmation of the Plan.

       4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
       orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
       actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
       that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
       of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
       Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
       Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to regular
       Plan payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a
       refund to the following year's tax liability. Debtor shall not spend any refund without first having
       obtained the Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken.
Payments according to the attached spreadsheet.




                                                                                                           Page 7 of 8
                         Case 6:19-bk-02774-CCJ Doc 3 Filed 04/25/19         Page 8 of 10
                                              CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

/s/ Rodney Hendricks                                                          Date 4/25/2019

/s/ Marjorie Hendricks                                                        Date 4/25/2019


Attorney for Debtor(s)

/s/ James T Harper, Jr                                                        Date 4/25/2019




                                                                                               Page 8 of 8
                          Case 6:19-bk-02774-CCJ                    Doc 3      Filed 04/25/19          Page 9 of 10

DUE DATE                              Hendricks
  25th              5/25/2019                              10.0%                              MONITORING Planet Home Lending Planet Home Lending
                   Unsecured              Debtor Pmt     Tee Fee               ATTY                  FEE
              60              60                                                                                                      $10,277.00
  5/25/2019    1        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
  6/25/2019    2        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
  7/25/2019    3        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
  8/25/2019    4        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
  9/25/2019    5        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
 10/25/2019    6        $0.00              $3,450.00     $345.00             $264.79                                $2,006.00
 11/25/2019    7        $0.00              $3,450.00     $345.00     7 at    $264.79     7 at                       $2,006.00
 12/25/2019    8        $0.00              $3,450.00     $345.00     1 at    $146.47               $50.00           $2,006.00
  1/25/2020    9        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  2/25/2020   10        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  3/25/2020   11        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  4/25/2020   12        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  5/25/2020   13        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  6/25/2020   14        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  7/25/2020   15        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  8/25/2020   16        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  9/25/2020   17        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 10/25/2020   18        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 11/25/2020   19        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 12/25/2020   20        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  1/25/2021   21        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  2/25/2021   22        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  3/25/2021   23        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  4/25/2021   24        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  5/25/2021   25        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  6/25/2021   26        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  7/25/2021   27        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  8/25/2021   28        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  9/25/2021   29        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 10/25/2021   30        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 11/25/2021   31        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
 12/25/2021   32        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  1/25/2022   33        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  2/25/2022   34        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  3/25/2022   35        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  4/25/2022   36        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  5/25/2022   37        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00
  6/25/2022   38        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00 38 at
  7/25/2022   39        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00 1 at       $203.61
  8/25/2022   40        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
  9/25/2022   41        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
 10/25/2022   42        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
 11/25/2022   43        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
 12/25/2022   44        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
  1/25/2023   45        $0.00              $3,450.00     $345.00    37 at                          $50.00           $2,006.00            $214.79
  2/25/2023   46        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
  3/25/2023   47        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
  4/25/2023   48        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $214.79
  5/25/2023   49        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00 10 at      $214.79
  6/25/2023   50        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  7/25/2023   51        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  8/25/2023   52        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  9/25/2023   53        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
 10/25/2023   54        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
 11/25/2023   55        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
 12/25/2023   56        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  1/25/2024   57        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  2/25/2024   58        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  3/25/2024   59        $0.00              $3,450.00     $345.00                                   $50.00           $2,006.00            $721.79
  4/25/2024   60        $0.00 60 at        $3,450.00     $345.00    15 at               53 at      $50.00 60 at     $2,006.00 11 at      $721.79

                        $0.00            $207,000.00   $20,700.00           $2,000.00           $2,650.00         $120,360.00         $10,291.20
                         $1.00                                                 ATTY
                           0%                                               $2,000.00         Claim # 350
                   LIQ = $3877
                            Case 6:19-bk-02774-CCJ                     Doc 3      Filed 04/25/19    Page 10 of 10

DUE DATE
  25th                     Ally             Capital One                 IRS
                   2017 Honda Ridgeline2014 Mercedes C Class
              60                                                       5903.61@4%
  5/25/2019    1               $507.00              $327.21
  6/25/2019    2               $507.00              $327.21
  7/25/2019    3               $507.00              $327.21
  8/25/2019    4               $507.00              $327.21
  9/25/2019    5               $507.00              $327.21
 10/25/2019    6               $507.00              $327.21
 11/25/2019    7               $507.00              $327.21     7 at
 12/25/2019    8               $507.00              $327.21     1 at           $68.32
  1/25/2020    9               $507.00              $327.21                   $214.79
  2/25/2020   10               $507.00              $327.21                   $214.79
  3/25/2020   11               $507.00              $327.21                   $214.79
  4/25/2020   12               $507.00              $327.21                   $214.79
  5/25/2020   13               $507.00              $327.21                   $214.79
  6/25/2020   14               $507.00              $327.21                   $214.79
  7/25/2020   15               $507.00              $327.21                   $214.79
  8/25/2020   16               $507.00              $327.21                   $214.79
  9/25/2020   17               $507.00              $327.21                   $214.79
 10/25/2020   18               $507.00              $327.21                   $214.79
 11/25/2020   19               $507.00              $327.21                   $214.79
 12/25/2020   20               $507.00              $327.21                   $214.79
  1/25/2021   21               $507.00              $327.21                   $214.79
  2/25/2021   22               $507.00              $327.21                   $214.79
  3/25/2021   23               $507.00              $327.21                   $214.79
  4/25/2021   24               $507.00              $327.21                   $214.79
  5/25/2021   25               $507.00              $327.21                   $214.79
  6/25/2021   26               $507.00              $327.21                   $214.79
  7/25/2021   27               $507.00              $327.21                   $214.79
  8/25/2021   28               $507.00              $327.21                   $214.79
  9/25/2021   29               $507.00              $327.21                   $214.79
 10/25/2021   30               $507.00              $327.21                   $214.79
 11/25/2021   31               $507.00              $327.21                   $214.79
 12/25/2021   32               $507.00              $327.21                   $214.79
  1/25/2022   33               $507.00              $327.21                   $214.79
  2/25/2022   34               $507.00              $327.21                   $214.79
  3/25/2022   35               $507.00              $327.21                   $214.79
  4/25/2022   36               $507.00              $327.21                   $214.79
  5/25/2022   37               $507.00              $327.21                   $214.79
  6/25/2022   38               $507.00              $327.21    30 at          $214.79
  7/25/2022   39               $507.00              $327.21     1 at           $11.18
  8/25/2022   40               $507.00              $327.21
  9/25/2022   41               $507.00              $327.21
 10/25/2022   42               $507.00              $327.21
 11/25/2022   43               $507.00              $327.21
 12/25/2022   44               $507.00              $327.21
  1/25/2023   45               $507.00              $327.21
  2/25/2023   46               $507.00              $327.21
  3/25/2023   47               $507.00              $327.21
  4/25/2023   48               $507.00              $327.21
  5/25/2023   49    49 at      $507.00              $327.21
  6/25/2023   50                                    $327.21
  7/25/2023   51                                    $327.21
  8/25/2023   52                                    $327.21
  9/25/2023   53                                    $327.21
 10/25/2023   54                                    $327.21
 11/25/2023   55                                    $327.21
 12/25/2023   56                                    $327.21
  1/25/2024   57                                    $327.21
  2/25/2024   58                                    $327.21
  3/25/2024   59                                    $327.21
  4/25/2024   60    11 at                60 at      $327.21                             60 at      60 at       60 at   60 at

                            $24,843.00           $19,632.60               $6,523.20
                                                   15000.00                   6523.20
